                    USDC SDNY
             Case 1:20-cv-07510-GHW    Document 28 Filed 01/06/21 Page 1 of 1
                    DOCUMENT
                                               U.S. Department of Justice
    [Type text]     ELECTRONICALLY FILED
                    DOC #:
                                               United States Attorney
                    DATE FILED: 1/6/21
                                               Southern District of New York
                                                            86 Chambers Street
                                                            New York, New York 10007


                                                            January 5, 2021

    VIA ECF
    Honorable Gregory H. Woods
    United States District Judge                                 MEMORANDUM ENDORSED
    United States District Court
    500 Pearl Street, Room 2260
    New York, NY 10007

       Re:     Charpentier, et al. v. Department of Homeland Security, et al., 20 Civ. 7510 (GHW)

    Dear Judge Woods:

             This Office represents the defendants (the “government”) in the above-referenced FOIA
    action. On behalf of both parties, I write to respectfully request a one-week adjournment of the
    initial pre-trial conference, i.e., from the current scheduled conference of January 12, 2021 to
    January 19, 2021. This is the parties’ third joint request for an adjournment of the conference.
    The Court granted the parties’ first and second joint requests for an adjournment of the conference
    on December 7 and 23, 2020. See ECF Nos. 24, 26. This extension is requested to allow the
    parties additional time to confer regarding the FOIA requests.

             I thank the Court for its consideration of this request.



                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        Acting United States Attorney


                                                         s/ Rebecca R. Friedman
                                                        REBECCA R. FRIEDMAN
                                                        Assistant United States Attorney
                                                        86 Chambers Street, 3rd floor
                                                        New York, NY 10007
                                                        Tel: (212) 637-2614
                                                        Fax: (212) 637-2686
                                                        rebecca.friedman@usdoj.gov
Application granted. The initial pretrial conference scheduled for January 12, 2021 is adjourned to January 20,
2021 at 4:00 p.m. The joint letter and proposed case management plan described in the Court's September 16,
2020 order, Dkt. No. 9, are due no later than January 13, 2021.
SO ORDERED.

Dated: January 6, 2021                                              _____________________________________
                                                                            GREGORY H. WOODS
                                                                           United States District Judge
